Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157835(36)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 157835
  v                                                                 COA: 342075
                                                                    Wayne CC: 09-003770-FC
  DOUGLAS CORNELL JACKSON,
             Defendant-Appellant.
  _______________________________________/

        On order of the Chief Justice, the motion of defendant-appellant for reconsideration
  of the order entered on June 1, 2018, is DENIED. For the reasons explained in that order,
  the only issue reviewable by this Court at this time is whether the Court of Appeals erred
  in dismissing the defendant-appellant’s delayed application for leave to appeal on
  jurisdictional grounds because he failed to file it within the time period required by MCR
  7.205(G)(3). Defendant-appellant is allowed an additional fourteen days to submit a new
  application addressing that question only. If the new application is not submitted on or
  before July 20, 2018, this matter will be administratively dismissed. This order shall serve
  as notice of the possible administrative dismissal under MCR 7.317(B).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 22, 2018

                                                                               Clerk